DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and 9-11) in the reply filed on November 27, 2020 is acknowledged.

Status of the Claims
	Claims 5-8 and 12-14 have been withdrawn as being directed to a non-elected invention.  Claims 1-4 and 9-11 are under examination at this time.

Specification
The disclosure is objected to because of the following informalities: The Brief Description of the Drawings does not match the drawing labels.  For example, the specification recites “Figure 3A”, but there is no Figure 3A, only Figure 3.  Further, the description for Figure 3 does not end with a period.  Lastly, the table at the end of Figure 4 is labeled as “Figure 4A, B AND C”, but the specification refers to this figure as a table.  It is suggested that the table be .  Appropriate correction is required.

Drawings
The drawings are objected to because the table at the end of Figure 4 is labeled as “Figure 4A, B AND C”, but the specification refers to this figure as a table.  It is suggested that the table be labeled as Figure 4D and the specification amended to reflect this new label.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 10, 15-16, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The composition is recited as a vaccine, however, applicant has not provided any amounts for the DNA plasmid (immunogen) or the lipid formulation in the vaccine.  The written description rejection is made because the claims are interpreted as being drawn to a composition comprising any amount of immunogen and any amount of the lipid formulation, where the resulting composition has vaccine properties.
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one would be able to construct numerous vaccine compositions with varying amounts of immunogen and varying amounts of the lipid formulation and test them for their ability to induce an immune response, this process of guesswork does not put 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (U.S. Patent Application No. 2015/0141678; cited by applicant). 
The claims are directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof.

Payne et al. primarily focuses on RNA as the nucleic acid, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any nucleic acid, including DNA or cDNA in the form of plasmids, in the lipid formulations taught by Payne et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Payne et al. (the lipid formulation preferably encapsulates a nucleic acid which is defined as defines deoxyribonucleotides or ribonucleotides and polymers thereof) and given the fact that there is no teaching that DNA or cDNA cannot be used or that DNA or cDNA would behave differently from RNA in the formulations. 

Claim 16 is interpreted as being directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof, where the immune response molecule comprises an antibody.  The claim does not require the presence of an immune response molecule.  Thus, the limitations of claim 16 are taught by Payne et al. as outlined above.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (U.S. Patent Application No. 2006/0223769; cited by applicant) and further in view of Payne et al. (U.S. Patent Application No. 2015/0141678; cited by applicant).
The claims are directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or 
	Dow et al. teaches a nucleic acid vaccine composition comprising (a) at least one immunogen for vaccinating a mammal; (b) a liposome; and (c) an isolated nucleic acid molecule that does not encode the immunogen of (a). The liposome can be cholesterol complexed with cationic lipids (see paragraph [0012]).  The immunogen and the isolated nucleic acid molecule are complexed to or within the liposome (see paragraph [0043]).  The vaccine can include a nucleic acid molecule that encodes an immunogen in addition to the immunogen described above, or in place of the immunogen described above (see paragraph [0063]).  Dow et al. defines nucleic acid as DNA, RNA, or any derivatives of either DNA or RNA. An isolated nucleic acid molecule can be double stranded (i.e., containing both a coding strand and a complementary strand) or single stranded. An isolated nucleic, acid molecule useful in the present composition can include a nucleic acid vector (e.g., a plasmid vector) (see paragraph [0064]). 
While Dow et al. teaches that the liposome can comprise a cationic lipid, Dow et al. does not teach that the cationic lipid is selected from ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof. 
However, Payne et al. teaches cationic lipid compounds ATX-001 to ATX-028, ATX-031 and ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules or liposomes. The composition preferably further 
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use known cationic lipids, in particular the cationic lipids taught by Payne et al., in the formulation of Dow et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Payne et al. (outlined above) and given the findings of Payne et al. (ATX cationic lipids, particularly ATX-001, ATX-002 and ATX-010, are effective for delivering nucleic acid).
As for claims 4 and 15, Dow et al. teaches that the immunogen can be from a pathogen (bacteria, virus, parasite or fungus) in general (see paragraph [0055] to [0057]).  Accordingly, it would have been obvious and well within the 
Claim 16 is interpreted as being directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof, where the immune response molecule comprises an antibody.  By reciting “or”, the claim does not require the presence of an immune response molecule.  Thus, the limitations of claim 16 are taught by the combination of Dow et al. and Payne et al. as outlined above.
Accordingly, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648